Title: Thomas Jefferson to Patrick Gibson, 23 June 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
June 23. 17.
          
          Anxious to be on a sure footing as to provision for my additional note at the bank of Virginia, in the event of it’s not being within the rule to renew it, I wrote to mr Nicholas President of the National branch bank of Richmond to know if I could be accomodated there with 2000.D. to be renewed for some months. his answer recieved yesterday is in these words. ‘we are restrained by the regulations of the mother bank from discounting accommodation paper; but our power to discount the same sum, or a larger amount for the same parties, is unlimited but by our discretion. I have no doubt the Directors of this bank will discount your paper from time to time, as you may wish to have it done.’ I am in hopes therefore there will be no danger of failing to pay it up at the Virginia bank when due if their rule forbids it’s renewal; and for this purpose, not knowing the form of the Note at the National bank, I inclose a blank, signed, to be filled up according to their form. at the same time I send another to be used at the Virginia bank, if the additional note can be renewed there, as I prefer a steady connection to a desultory one.   I hope all my flour is sold for whatever price it would bring. on general grounds I think April the best month for selling, but never to pass over May, because of the competition of the new crop. accidental circumstances may however sometimes controul the general course. I am the more anxious that a sale should have been made on account of the draught in favor of our Collector mr Southall, which in my letter of May 24. I informed you would be upwards of 600.D. but which subsequent furnitures of money for calls here will make upwards of 900.D. this is exclusive of the 250.D. for which I drew in his favor early in April, and which I do not know if he has yet presented. being to make his deposit in Richmond about the 10th of July he will call on you about that time. I set out for Bedford in 2. or 3. days to be absent 3. weeks. I salute you with great esteem & respect
          Th: Jefferson
        